Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Status of the Claims
Claims 4,15 are cancelled
Claims 1-3,5-14,16-20 are pending
Applicant has amended the independent claims to recite the patent eligible subject matter of claim 4.  Accordingly, the rejection under 35 USC 101 is withdrawn.

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
Regarding the rejection under 35 USC 103, Applicant argues:
“The Office Action notes that Ghazarian fails to disclose using signal strength in locating an item, and cites to Sabesan for this feature. While Sabesan does refer to using RSSI measure to locate items, one of ordinary skill in the art would not use this feature in Ghazarian, as Ghazarian already uses GPS tags to locate items and teaches against removing the GPS tags. Adding the signal strength feature from Sabesan would not improve accuracy of the location of the GPS tags. There is no indication in Sabesan or Ghazarian that signal strength from a GPS device can be used to “determine the location of the item by calibrating received signal strength from the item and adding the location of the first communication module and the second communication module to the data before sending to the server” as recited in claim 1. Further, it would not be obvious to one of ordinary skill in the art to replace the GPS tags of Ghazarian with the devices of Sabesan. Ghazarian specifically discloses that the GPS tags are critical in tracking items and securing cargo. See Ghazarian, column 5, lines 30-63. Applicant submits that one of ordinary skill in the art would not combine Ghazarian and Sabesan as proposed in the Office Action.”  (Applicant’s 9/30/22 remarks, p.7).  The examiner respectfully disagrees.
As Applicant has pointed out Ghazarian utilizes GPS information.  (“For example, column }7, fines 49-58 of Ghazarian read as follows.  In a preferred embodiment the pallet tag 18 additionally is equipped with PS/cellular modem or 2 way pager, during an unauthorized removal of pallet from said vehicle 30, said pallet tag unit upon passing the vehicle gate reader 32, 4B will power on the tags GPS/Cellular modem, pager. The built-in GPS/modem receiver logs the satellite positioning signals in its data base and transmits said pallet tag [D information along with GPS location information. This will expedite to locate the stolen pallet by a monitoring station computer 26 equipped with GPS map.”. Applicant’s 9/30/22 remarks, p.8].  However, in context, Ghazarian appears to utilize GPS in conjunction with other tracking technology such as RFID.  (Ghazarian, abstract).  GPS could be useful in a situation when a tagged item may be stolen.  (Ghazarian column 7, lines 49-58)
Again, Ghazarian disclose the utility of RFID location determination.  (“Additionally the site warehouse 10 is equipped with partitions with doorways or partitions sections equipped with RFID tag readers 12, 13, 14 herein described as zone "A" "B" "C" as shown in FIG. 1B. When a pallet 17 or personnel 24 enters the partitioned warehouse site, the tag RFID reader 19 reads the pallet 17 or personnel tag ID 24 and sends the information into said site warehouse computer 11, indicating a particular tag or personnel entrance in said warehouse 10 partitions 12.”  , Id. Col.15,lns.38-61).   Sabesan is directed to a RFID tag location system.  (Sabesan, abstract).   Sabesan discloses using location data and multi frequency return signal strength of multilple readings to evaluate the location of a RFID tag.    (Sabesan, claim 39).  Accordingly, modifiying Ghazarian with the signal strength of Sabesan would lead to an improved RFID tag localization.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,2,5,6,10, 12, 13,16,17,20  is rejected under 35 U.S.C. 103 as being unpatentable over Ghazarian US7034683 in view of Sabesan US20130201003A1


Regarding Claim 1, Ghazarian discloses
item coupled to an electronic circuit; and 
a first communication module in communication with the electronic circuit to receive data corresponding to one or more parameters associated with the item, wherein the item, the electronic circuit and the first communication module are located in a receptacle: and 
Ghazarian is directed to an item tracking system.  (Ghazarian, abstract).   Ghazarian discloses that RFID tagged items may be transported in a truck (receptacle) equipped with a reader. (“When the vehicle gate 41 is opened, the vehicle gate switch 33 sends a signal to the vehicle RFID read CPU 32, which energizes the vehicle gate read antenna 40 by a magnetic field. When a particular pallet 21 with RFID tag 19 is loaded in the truck 30, the vehicle RFID gate reader antenna 40 upon interrogating the pallet tag and loader (driver) tag 24, sends the pallet tag ID data and the driver tag ID data to the vehicle RFID read CPU 32. The data is processed and sent from the vehicle RFID read CPU 32 to the vehicle RF transceiver CPU 36, which further transmits said vehicle ID, driver ID and pallet ID information into said site station computer 26. Thereby, the specific vehicle 30, driver (Loader) 27 and pallet 21 which is located within the particular vehicle 30 can be indicated, and the given bill of lading instruction into the site computer 26 matching the vehicle ID, driver ID and pallet ID can be retrieved.”  Ghazarian, col.13,lns.46-63)

a server in communication with the first communication module when the item is placed inside the receptacle and with a second communication module when the item is placed outside the receptacle, the server further configured to receive data and location associated with is the item from the first communication module or the second commination module.
Ghazarian discloses that the truck and a receiving warehouse could be equipped with readers that communicate with a central server.  (“If and when a cargo carrying an RFID-RF tag 101 or personnel tag 24 set by site computer 26 operator departs from the site station, upon exit of the tag 101 and 24 from the site station gate 23, the gate RFID reader 29, 22 reads the RFID tag data and send the data to the site station computer 26, and the computer 26 sends an RF signal to said departing tag RF transceiver 101, 24 to shut down it's RF transceiver power. If the site station 20 is not equipped with the gate RFID reader 22, when a cargo gets removed or personnel 27 becomes out of said site station 20 and the tag(s) 101, 24 goes beyond RF communicating range; RF transceiver of the tag(s) 101, 24 will power down automatically if the tag(s) 101, 24 does not communicate at time interval (more then 10 minutes) with the site station computer 26. Additionally the site warehouse 10 is equipped with partitions with doorways or partitions sections equipped with RFID tag readers 12, 13, 14 herein described as zone "A" "B" "C" as shown in FIG. 1B. When a pallet 17 or personnel 24 enters the partitioned warehouse site, the tag RFID reader 19 reads the pallet 17 or personnel tag ID 24 and sends the information into said site warehouse computer 11, indicating a particular tag or personnel entrance in said warehouse 10 partitions 12.”  , Id. Col.15,lns.38-61)

Ghazarian does not explicitly disclose
wherein the first communication module and the second communication module determine the location of the item by calibrating received signal strength from the item and adding the location of the first communication module and the second communication module to the data before sending to the server, wherein the received signal strength is determined based on the communication between the item and the first communication module or between the item and the second communication module. 
Sabesan is directed to a RFID tag location system.  (Sabesan, abstract).   Sabesan discloses using location data and multi frequency return signal strength of multilple readings to evaluate the location of a RFID tag.    (Sabesan, claim 39, “transmitting tag location signals from a plurality of different transmit antennas, wherein said antennas are spaced apart by more than a near field limit distance at a frequency of a said signal;
receiving a corresponding plurality of receiving return signals from said tag; and
processing said tag return signals to determine a range to said tag;
wherein said transmitting comprises transmitting at a plurality of different frequencies;”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Ghazarian with the signal strength determination of Sabesan with the motivation of improved location of tags.  (Sabesan, background)



Regarding Claim 2, Ghazarian and Sabesan disclose the system of claim 1
wherein the location of the item is determined by the first communication module and the second communication module and  provided to the server.
(Ghazarian, abstract, “The RFID-RF transceivers may contain a GPS/GSM modem for locating of pallets or personnel with RF or GPS location system. Site Buildings and vehicles are equipped with compute interface unit, to communicate at time intervals with RFID-RF tag transceiver units installed on pallets or personnel wristwatch, to indicate the presence of pallets or personnel at a site or in a vehicle. Tamperproof RF, GPS/GSM or satellite modems installed on vehicle are used to communicate with site station or to a monitoring station computer network (Server) with the collected data from said vehicle gate reader, for tracking and finding the location of a particular vehicle, and its cargo content or personnel information related to particular vehicle, at a remote or open site.”)



Regarding Claim 5, Ghazarian and Sabesan disclose the system of claim 1

wherein the electronic circuit and the first communication module of the receptacle communicates through a short-range communication channel, wherein the first communication module of the receptacle and the server communicates through a cellular communication channel.
(“FIG. 3H. Illustrates a bottom view of a temper sensing vehicle RF transceiver, RFID read unit and GPS/modem unit with temper sensing GPS, cellular antenna and digital data read immobilizer CPU”, Ghazarian, “Description of Drawings”)

Regarding Claim 6, Ghazarian and Sabesan disclose the system of claim 1
wherein the electronic circuit includes a short-range transceiver for communicating with the first communication module or the second communication module.
(“A system providing vehicle, pallet, and personnel tracking within buildings, vehicles such as trucks/trailers, buses, trains and aircraft at a site or in a global network system. RFID transponder Gate readers are used in building doorways, in vehicles such as tracks/trailers gates or bus doors to read pallets, packages and personnel equipped with RFID transponder and tamper proof RFID RF transceiver tags.”, Ghazarian, abstract)

Regarding Claim 7, Ghazarian and Sabesan disclose the system of claim 1

wherein the second communication module transmits the data and the location of the item to the server 
(“If the location of a particular product(s) or person(s) on a site (warehouse, factory, school) is desired, a plurality of transponder read units is installed at an assigned spots at a predetermine location at a site. When any one of said products or person carrying said RFID tag unit comes close into communicating range (within 2 meters), said transponder read unit communicates with said RFID tag unit and transmits said RFID tag information to said site PC and said PC logs the data information and displays location of said product or person on its monitor.”, Ghazarian., col.11,lns.50-60)

Ghazarian does not explicitly disclose
through a cellular communication channel.
As can be seen Ghazarian, a base device RFID reader device could generally transmit data to a server.  Id.  The claimed invention can be seen as an improvement, adding cellular data transmission.  As can be seen by Ghazarian also, another type of RFID reader could transmit RFID through a cellular channel.  (“FIG. 3H. Illustrates a bottom view of a temper sensing vehicle RF transceiver, RFID read unit and GPS/modem unit with temper sensing GPS, cellular antenna and digital data read immobilizer CPU”, Ghazarian, “Description of Drawings”).  This is applicable to the base device, because they are both RFID readers.  The known technique of transmitting RFID data via cellular is analogous to general transmission of data.  Given the relatively high level of skill in the art demonstrated by the references, the application of the known technique (adding cellular transmission capability to a reader) would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve, i.e. the ability to transmit data wirelessly.  
It would have been obvious to one of ordinary skill in the art at the time of the invention transmit cellular communications data discussed in Ghazarian in the RFID devices of Ghazarian. As in Ghazarian, it is within the capabilities of one of ordinary skill in the art to communicate with cellular data with the predicted result of transmitting information as needed in Ghazarian.


Regarding Claim 8, Ghazarian and Sabesan disclose the system of claim 1
wherein the server is provisioned with a map associated with a premises, 
“The built-in GPS/modem receiver logs the satellite positioning signals in its data base and transmits said pallet tag ID information along with GPS location information. This will expedite to locate the stolen pallet by a monitoring station computer 26 equipped with GPS map.”  (Ghazarian, col.17,lns.52-60)

Ghazarian does not explicitly disclose
wherein the first communication module or the second communication module may transmit location information to the server, 
wherein the location information include location of the first communication module or the second communication module and the received signal strength received by the first communication module and the second communication module from the item, wherein the server determines the location of the item  based on the location information.
See prior art rejection of claim 1 regarding Sabesan..

Regarding Claim 9, Ghazarian and Sabesan discloses the system of claim 8
Ghazarian does not explicitly disclose
wherein the location of the item determined by the server is provided to the map.
“The calibration data may be used to locate the tag either by matching data from the tag to be located to a map defined by the calibration data, or by using the calibration data to define one or more environmental parameters in an analytical expression relating the tag locating data to a location for an RFID tag.”  (Sabesan, para 0050).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Ghazarian with the signal strength determination of Sabesan with the motivation of improved location of tags.  (Sabesan, background)



Regarding Claim 10, Ghazarian and Sabesan disclose the system of claim 1
wherein the second communication module, the first communication module, the one or more items are associated with unique identifiers.

“When the bus 140 is near by a student dropping address (Home) 170, the bus RF transceiver 142 is transmitting its identification signal, when the home transceiver unit 171, 172 picks-up the signal, the home transceiver 172 will sound a chime sound indicating bus arrival. Upon bus arrival at given home site 170, the student 146 carrying tag departs from vehicle 140, the door reader 144, 143 reads the student wrist tag ID 145, and sends it to vehicle RF transceiver unit 142, which upon receipt transmits an RF signal containing information to said student ID, driver ID, and the bus ID to said particular site home 170 receiver unit 171, 172. The home transceiver unit 171, 172 upon receipt of said signal, sends the information through phone line 150 into school computer 164, and autodials into a pre-programmed phone numbers and plays back pre-recorded voice message to the answering party 153 answering the phone 152, notifying the person (parent) 153 the safe arrival of student at home. The vehicle GPS units 141 compares the student ID 145 with a given address 170 in it's data logger memory, if given address 170 matches student ID, it logs the event in its memory or reports it to school computer via vehicle wireless modem. If the departing student ID 145 does not match the location address 170, the vehicle GPS unit 141 will warn the driver 147 with an audiovisual or vibrating signal. The school computer 164 could be connected to an intranet or operate on the Internet. Additionally with the use of Internet, bus arrival or departure could be monitored in office, home computers, laptops and PDA by parents, student, school administrative and dispatch centers.”  (Ghazarian, col.20,lns.10-40)



Regarding Claims 12, 13,15, 16,17,18,19, 20,
See prior art rejections of claims 1,2,1,5,6,7,8,1









Claim 3,14  is rejected under 35 U.S.C. 103 as being unpatentable over Ghazarian in view of Sabesan in view of AAPA.

Regarding Claim 3, Ghazarian and Sabesan discloses the system of claim 1
wherein the location of the item is transmitted to the server when the item is opened by a user, wherein the location of the item is received … of the item from the server.

In a preferred embodiment of the invention, the vehicle uses a tamper sensing RF transceiver CPU and a GPS cellular modem or 2-way pager with tamper sensing antenna. The units are equipped with pressure sensing tamper switch on its case. The side of the case for mounting the tamper switch is installed against the vehicle body or window. The vehicle transceiver CPU or GPS/modem and the antenna unit is communicating with digital data with said vehicle fuel pump or starter relay circuitry, so as to operate the vehicles fuel pump or starter. When an unauthorized attempt is being made to remove or disconnect the vehicle RF transceiver, GPS/modem or antenna, the tamper switch triggers the CPU or GPS/modem. The RF transceiver or GPS/modem processor sees sending (or sending intermittent) digital data to the vehicle fuel pump or starter relay, thus slowing down the vehicle speed and immobilizing the vehicle or immobilizing the vehicle starter circuitry, and transmit a RF or cellular or pager "tamper" signal to a monitoring station, containing information about a particular vehicle unit with a "tamper" detection signal along with location information. Same process takes place when the vehicle RF transceiver CPU and GPS/modem or antenna cable is being cut or disconnected by an unauthorized person or when units gets abused or damaged, becomes inoperative.  Ghazarian, col.11, lns. 1-33)

Ghazarian does not explicitly disclose
by the manufacturer
Ghazarian discloses monitoring the progress of a cargo shipment or personnel movement, but does not disclose that the manufacturer receives the information.  AAPA teaches that it is old and well known for a manufacturer of goods to monitor movement.  For example, a manufacturer of goods would be interested to know that a shipment was successfully delivered to a customer.  It can be seen that all the claimed elements are taught by Ghazarian or AAPA.  Monitoring by a manufacturer as taught by official notice does not change the functions taught by Ghazarian.  Monitoring cargo would be performed the same way independent of the party viewing the information.  Since the function of the elements in Ghazarian and AAPA do not interfere with each other the results would be predictable.  It would have been obvious to one of ordinary still in the art to include in the system of Ghazarian monitoring by a manufacturer as taught by AAPA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 14, Ghazarian discloses the method of claim 12.
See prior art rejection of claim 3



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ghazarian in view of Sabsesan in view of Shannon US20040227630A1

Regarding Claim 11, Ghazarian and Sabesan discloses the system of claim 1

Ghazarian does not explicitly disclose
wherein the one or more parameters include a temperature parameter, a motion parameter, or a humudity pararneter associated with the item, whereim the each of the parameters are sensed by a temperature sensor, an accelerometer or a hunudily sensor, respectively.
Shannon is directed to a shipping tracking system that collects RFID data.  (Shannon, abstract).  Shannon discloses that the RFID security device comprises a sensor to monitor environmental conditions.  (“The seal devices 510 are coupled, attached or otherwise integrated with the container 500 in a position to detect security breaches. When one of the doors 530 a–b is opened or when there is an attempt to open one of the doors 530 a–b, the seal device 510 detects movement. As a result, the detecting seal device 510 sends a signal indicating a security breach to the site manager 410. In another embodiment, the site manager 410 can periodically poll the seal device 510 for information. The seal device 510 can be a passive or an active RFID device. The security device 510 contains a memory to store identification (e.g., unique seal key) and control information (e.g., seal status, seal event log, etc.). The seal device 510 can comprise a spring clamp for mounting. Moreover, the seal device 510 can comprise a sensor module to detect security breaches and/or environmental conditions associated with the container 500. Security breaches include, but are not limited to, a door open, an attempt to open a door, right door open, left door open, both doors open, and more than one door open. Environmental conditions include, but are not limited to, temperature, humidity, vibration, shock, light, and radiation.”, Shannon, para 0054).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Ghazarian with the parameters of Shannon with the motivation of aggregating metrics throughout a supply chain.  (Shannon, background)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687